Citation Nr: 0617900	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-04 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of injuries 
of the eyes, ears and back.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty from March 1945 to December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal of an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied entitlement to service 
connection for residuals of injuries of the eyes, ears and 
back (spine).  The veteran's sworn testimony was obtained at 
a videoconference hearing conducted by a Veterans Law Judge 
in Washington, D.C., with the veteran at the RO in May 2004.  
However this Veterans Law Judge has since left employment at 
the Board. 

The veteran has raised claims of entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
osteoarthritis, and for depression secondary to hearing loss 
and tinnitus, and he has petitioned to reopen claims of 
service connection for bilateral hearing loss, bilateral 
tinnitus, and a left middle finger disorder, previously 
denied in a March 1996 RO decision.  These issues are 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, the veteran has testified at a videoconference 
hearing before a Veterans Law Judge in May 2004.  As that 
Veterans Law Judge is no longer employed at the Board, the 
veteran has been informed that he may have another hearing.  
In May 2006, the veteran replied that he wanted another 
videoconference hearing before a Veterans Law Judge.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge in connection with this appeal.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

